IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,273-02


                      EX PARTE TAYLOR R. ROSENBUSCH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2011-CR-11074-W2 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

manslaughter and sentenced to twelve years’ imprisonment. The Fourth Court of Appeals dismissed

her direct appeal as untimely filed. Rosenbusch v. State, No. 04-14-00051-CR (Tex. App.–San

Antonio Feb. 5, 2014).

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.
                                                                                                        2

        The trial court has determined that counsel failed to timely file a notice of appeal. We find

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 2011-CR-11074 from the 226th District Court of Bexar County. Applicant

is ordered returned to that time at which she may give a written notice of appeal so that she may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, she must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 20, 2014
Do not publish